F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JAN 9 2001
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 JOHN ROBERT DEMOS, JR.,

           Petitioner-Appellant,
 v.                                                       No. 00-1364
 MARK E. McKINNA,                                     (D.C. No. 00-Z-1443)
                                                            (D.Colo.)
           Respondent-Appellee.




                             ORDER AND JUDGMENT           *




Before SEYMOUR , EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Petitioner John Robert Demos, a state prisoner appearing pro se, seeks a

certificate of appealability to appeal the district court’s dismissal of his 28 U.S.C.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
§ 2241 habeas petition. We deny a certificate of appealability and dismiss the

appeal.

      In March 1999, Demos was temporarily transferred from a state prison in

Washington to a private correctional facility in Colorado. In his habeas petition,

he sought release from custody, challenging the legality of his transfer. In

denying relief, the district court held that a claim of state law violation is not

cognizable in a federal habeas action and, even if Demos’ claim could be

construed as a federal constitutional claim, it lacked merit.

      In Montez v. McKinna , 208 F.3d 862, 865-66 (10th Cir. 2000), this court

held there is no federal statutory or constitutional prohibition against the transfer

of an inmate from one state to a private facility in another state. To avoid

application of Montez , Demos contends his transfer violated his state

constitutional rights and state law. Questions of state law are not cognizable in a

federal habeas action.   Id. at 865.

      Demos’ motions for an evidentiary hearing, to supplement the record, to

add additional proffers of proof, to set the case on the oral argument calendar, for

bail and/or release on recognizance, for appointment of counsel, and for an order

to show cause are DENIED. Demos has not made “a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and his request for a

certificate of appealability is DENIED. The appeal is DISMISSED. Demos’


                                           2
motion to proceed on appeal in forma pauperis is DENIED. The mandate shall

issue forthwith.

                                          Entered for the Court

                                          Mary Beck Briscoe
                                          Circuit Judge




                                      3